 



IN THE UNITED STATES COURT OF FEDERAL CLAIMS

             
NEW VALLEY CORPORATION,
    )      
          Plaintiff,
    )      
 
    )      
          v.
    )     No. 94-785C
 
    )     (Judge Wiese)
THE UNITED STATES,
    )      
          Defendant.
    )      

STIPULATION FOR ENTRY OF JUDGMENT
     To settle the claims asserted in the complaint and to permit the entry of
final judgment on those claims, without constituting an admission of liability
on the part of defendant, it is stipulated and agreed between the parties:
     1. On January 10, 1984, plaintiff, New Valley Corporation (then known as
The Western Union Telegraph Company), entered into Launch Services Agreement
(“LSA”) No. 1266-004 with the United States National Aeronautics and Space
Administration to launch two spacecraft.
     2. One spacecraft was launched prior to the loss of the space shuttle
Challenger on January 28, 1986, and a second spacecraft was not launched.
     3. On October 28, 1994, New Valley filed this suit seeking damages for
breach of contract and for a taking of property without just compensation.
     4. New Valley LLC is the successor-in-interest to the plaintiff, New Valley
Corporation, as a result of a corporate reorganization.

 



--------------------------------------------------------------------------------



 



     5. New Valley has offered to settle all of its claims in this case in
exchange for payment by the United States of $20,000,000, inclusive of interest,
with each party to bear its own costs, expenses, and attorney fees.
     6. New Valley’s offer has been accepted on behalf of the Attorney General.
     7. The United States consents to entry of judgment against the United
States in favor of New Valley as set out in paragraph 5.
     8. Upon entry of judgment, New Valley releases, waives, and abandons all
claims against the United States, its political subdivisions, its officers,
agents, and employees, arising out of or related to the LSA or otherwise
involved in this case, regardless of whether they were included in the
complaint, including, but not limited to, all claims for costs, expenses,
attorney fees, and damages of any sort.
     9. Upon receipt of judgment, defendant will promptly certify the judgment
for payment. Payment is to be made by electronic funds transfer, as follows:

     
Payee Account Name:
  [Redacted]
ABA Routing Number
  [Redacted]
Payee Account Number:
  [Redacted]
Financial Institution Name:
  [Redacted]
Taxpayer Identification Number:
  [Redacted]

2



--------------------------------------------------------------------------------



 



     10. This stipulation is in no way related to or concerned with income or
other taxes for which New Valley is now liable or may become liable in the
future as a result of this stipulation or as a result of entry of a final
judgment.
     11. New Valley warrants and represents that no other action or suit with
respect to the claims advanced in this suit is pending or will be filed in or
submitted to any other court, administrative agency, or legislative body. New
Valley further warrants and represents that it has made no assignment or
transfer of all or any part of its rights arising out of or relating to the
claims advanced in this suit. Should there be now or in the future any violation
of these warranties and representations, any amount paid by the United States
pursuant to this stipulation or pursuant to any judgment entered pursuant to
this stipulation shall be refunded promptly by New Valley, together with
interest thereon at the rates provided in 41 U.S.C. § 611, computed from the
date the United States makes such payment.
     12. This stipulation is for the purposes of settling this case and
permitting entry of final judgment, and for no other. Accordingly, this
stipulation shall not bind the parties, nor shall it be cited or otherwise
referred to, in any proceedings, whether judicial or administrative in nature,
in which the parties or counsel for the parties have or may acquire an interest,
except as is necessary to effect the terms of this stipulation.
     13. Plaintiff’s counsel represents that she has been and is authorized to
enter into this stipulation on behalf of New Valley.
     14. This document constitutes a complete integration of the stipulation
between the

3



--------------------------------------------------------------------------------



 



parties and supersedes any and all prior oral or written representations,
understandings, or agreements among or between them.

     
 
  Respectfully submitted,
 
   
 
  PETER D. KEISLER
 
  Assistant Attorney General
 
   
/s/ Sarah S. Gold
  /s/ Jeanne E. Davidson
 
   
SARAH S. GOLD
  JEANNE E. DAVIDSON
Proskauer Rose, LLP
  Director
1585 Broadway
  Authorized Representative
New York, New York 10036
  of the Attorney General
Telephone: (212) 969-3370
   
 
   
Attorney for Plaintiff
   
 
  /s/ Kirk T. Manhardt
 
   
Dated: March 14, 2007
  KIRK T. MANHARDT
 
  Senior Trial Counsel
 
  Commercial Litigation Branch
 
  Civil Division
 
  Department of Justice
 
  Attn: Classification Unit, 8th Floor
 
  1100 L Street, N.W.
 
  Washington, D.C. 20530
 
  Telephone: (202) 353-0541
 
  Facsimile: (202) 305-7643
 
   
 
  OF COUNSEL:
 
   
 
  SCOTT BARBER
 
  Office of the General Counsel
 
  National Aeronautics and Space Administration
 
   
 
  Attorneys for Defendant
 
   
 
  Dated: March 14, 2007

4



--------------------------------------------------------------------------------



 



CERTIFICATE OF SERVICE
     I hereby certify under penalty of perjury that on this 14th day of
March 2007, I caused to be sent by U.S. mail a copy of “STIPULATION FOR ENTRY OF
JUDGMENT,” addressed as follows:
Sarah S. Gold, Esq.
Proskauer Rose LLP
1585 Broadway
New York, NY 10036

                  /s/ Sarah S. Gold                  

5